Citation Nr: 0303302	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar, thoracic and cervical spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from January 1995 to 
January 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for disability of the back.  The veteran 
testified at a hearing at the RO in August 2000 in connection 
with his appeal.  


FINDINGS OF FACT

1.  During service the veteran sustained an injury to the 
spine while wrestling.  

2.  A preponderance of the competent evidence of record 
demonstrates that the veteran's current disability of the 
lumbar, thoracic and cervical spine segments is the result of 
the injury in service.  


CONCLUSION OF LAW

A disability of the lumbar, thoracic and cervical spine was 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The question of whether the RO has satisfied the 
requirements of the VCAA is moot in light of the 
determination herein.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Service medical records show that the veteran was treated for 
low back strain after following an injury received in a 
wrestling tournament in December 1997.  Service medical 
records contain no reference to involvement of the cervical 
or thoracic spine segments.  Postservice medical records 
include an August 1999 VA MRI scan that showed degenerative 
disease of the cervical spine with disc bulging.  At his 
hearing at the RO, the veteran reported that he has had back 
pain continuously since the injury in service.  

Pursuant to authority granted by the newly promulgated VA 
regulations, the Board undertook additional evidentiary 
development before adjudicating the matter on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  In an addendum to a May 1999 
examination report, the examiner in December 2002 expressed 
the medical opinion that in view of the absence of injury 
before December 1997 and the apparent traumatic nature of 
current pathology, it was more likely than not that the 
veteran currently has disability involving the cervical, 
thoracic and lumbar spine as a result of the injury received 
in service.  This opinion has substantial probative value and 
is the only medical opinion of record with respect to the 
question of whether the veteran's current disability is 
related to service.  

Accordingly, the Board finds that a preponderance of the 
evidence of record supports the granting of service 
connection for disability of the cervical, thoracic and 
lumbar spine.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

Service connection for disability of the lumbar, thoracic and 
cervical spine is granted.  


		
	RICHARD B. FRANK
	Veterans' Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

